Exhibit Synthetech Reports Third Quarter Fiscal 2008 Results Albany, Oregon, February 8, 2008 – Synthetech, Inc. (NZYM.OB) today announced financial results for the third quarter of fiscal 2008, which ended December 31, 2007.Revenue for the quarter was $2.9 million, a 23% decrease compared to revenue of $3.7 million in the third quarter of fiscal 2007.Operating loss for the current quarter was $534,000, compared to operating income of $520,000 for the same period last year.Net loss for the current quarter was $545,000, or $0.04 per share, compared to last year’s third quarter net income of $498,000, or $0.03 per share. For the first nine months of fiscal 2008, revenue of $10.0 million resulted in an operating loss of $1.2 million and a net loss of $1.3 million, or $0.09 per share.For the comparable period last year, revenue of $8.7 million resulted in an operating loss of $72,000 and a net loss of $89,000, or $0.01 per share. International sales, mainly to Europe, were $1.1 million and $4.4 million in the third quarter and first nine months of fiscal 2008, respectively, compared to $1.5 million and $2.3 million in the third quarter and first nine months of fiscal 2007, respectively.International sales, like all of Synthetech's revenues, are subject to significant quarterly fluctuations based on the timing of customer’s projects as they progress through the clinical trials process. Financial results for the third quarter and first nine months of fiscal 2008 were disappointing.Production process difficulties reduced revenue and increased per unit costs, significantly hindering the fiscal 2008 financial results.Management estimates that manufacturing difficulties related to certain customer projects reduced revenue for the first nine months of fiscal 2008 by approximately $900,000 and increased charges for impaired inventory by approximately $295,000. Synthetech is continuing to address weaknesses in its manufacturing processes. Based on a typical product mix, third quarter revenue of $2.9 million is inadequate to support Synthetech’s cost structure, which has been increasing over the past year as the company has responded to generally improving market conditions. Research and development expense for the first nine months of fiscal 2008 compared to the same period of fiscal 2007 increased $142,000, primarily due to: increased compensation and related costs arising from an increase in the number of chemists employed by Synthetech; and general increases in salaries and benefits.These changes were made primarily in response to improving business conditions and the need to provide competitive compensation packages. Selling, general and administrative expense for the first nine months of fiscal 2008 compared to the same period of fiscal 2007 increased $344,000, primarily as the result of: an increase in consulting fees related to the implementation of Section 404 of the Sarbanes-Oxley Act; the addition of a new senior sales position in April2007; an increase in stock-based compensation expense; and general increases in salaries and benefits. The Company’s cash and cash equivalents were $308,000 at December 31, 2007, compared to $259,000 at March 31, 2007.Synthetech’s working capital was $4.3 million at December 31, 2007, compared to $5.6 million at March 31, Synthetech, Inc. Condensed Statements of Operations (unaudited) Three Months Ended Nine Months Ended December 31, December 31, 2007 2006 2007 2006 (in thousands, except per share data) Revenue $ 2,851 $ 3,724 $ 10,004 $ 8,654 Cost of revenue 2,449 2,431 8,270 6,239 Gross income 402 1,293 1,734 2,415 Research and development 308 233 982 840 Selling, general and administrative 628 540 1,991 1,647 Total operating expense 936 773 2,973 2,487 Operating income (loss) (534 ) 520 (1,239 ) (72 ) Interest income 4 6 16 28 Interest expense (15 ) (28 ) (64 ) (46 ) Income (loss) before income taxes (545 ) 498 (1,287 ) (90 ) Income tax benefit - - - (1 ) Net income (loss) $ (545 ) $ 498 $ (1,287 ) $ (89 ) Basic and diluted income (loss) per share $ (0.04 ) $ 0.03 $ (0.09 ) $ (0.01 ) Commenting on the financial results, Dr. Gregory Hahn, President and COO, stated, “Synthetech’s financial recovery encountered softer sales this past quarter, in part due to residual production issues.In spite of this setback, we believe that our overall positive turn-around will continue based on our action to address production issues, improving market conditions and an order backlog of approximately $6.5 million as of December 31, 2007, substantially all of which is scheduled to deliver in the quarters ending March31, and June 30, 2008." Dr.
